DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The examiner has reviewed the amended claims.  After further search and consideration prior art has been identified requiring issuance of this non-final office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 27, 33 and 41 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 27 recites various definitions of the R  and Y components of the formula of claim 25.  These should be set forth in a proper Markush group.  In one definition of Y the R4 R5 and R6 (+) groups are not defined rendering same indefinite.  
    PNG
    media_image1.png
    55
    228
    media_image1.png
    Greyscale
 since the R groups are expressly defined in the preceding embodiments and are not the same in each the examiner requires applicant to define these groups for this embodiment.  Support for said definition for this specific embodiment must be set forth in the body of the original filing to avoid a new matter rejection.
Claim 33 recites the poly glucoside is soluble or dispersible in water or the fouling control composition. This appears to recite a property of the composition but not an added component.  While claim 23 from which this claim ultimately depends recites a “corrosion control composition agent” it is unclear if this is the corrosion control composition to which claim 33 refers or if claim 33 merely requires the corrosion control composition to be the solvent.  Clarification is required.
Claim 41 does not properly recite a Markush group giving rise to indefiniteness as there are two different groups from which the surfactant is chosen (wherein the surfactant is a nonionic…. or wherein the surfactant is an alkyl phenol…)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 43 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 43 is directed to the particular types of water systems; however the claims are directed to a composition.  Since the water systems do not further limit the chemical compositional components this claim is not further limiting and therefore indefinite.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.



CLAIM INTERPRETATION:
Claim 23 recites:  “one or more corrosion control composition agents”  The specification defines the corrosion control composition agent:

    PNG
    media_image2.png
    269
    846
    media_image2.png
    Greyscale

[AltContent: arrow]
    PNG
    media_image3.png
    450
    857
    media_image3.png
    Greyscale
 (Instant Specification at P14-15)
The agent can be any of the aforementioned in the specification for example the corrosion control agent is defined to include foaming agent, gelling agent, preservative, viscosity modifier, perfume, lubricant, carrier, etc.

The corrosion inhibitors include quaternized imidazoline and quaternary ammonium compounds including (pp23-24):

    PNG
    media_image4.png
    305
    874
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    238
    850
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    508
    840
    media_image6.png
    Greyscale
(instant specification at P20)
Claim 34 indicates the corrosion control agent is a fouling control agent.     The fouling control agent includes a single quaternary compound (P 31 instant specification)      
The specification at P31 discloses a cationic alkyl poly glycoside is also an anti- fouling agent.: 

    PNG
    media_image7.png
    167
    872
    media_image7.png
    Greyscale

	 Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir.1990)  “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) 
Claim 23 recites “wherein the composition mitigates corrosion on a metal surface in a water system.”  The intended use does not further limit the claimed composition which fully recites the chemical components thereof.   If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997)
Claim 30 recites the cationic alkyl poly glucoside is a single compound OR is a mixture of two or more.    Since the claim is recited in the alternative a single alkyl poly glucoside will be deemed to meet the claim limitation and there need not be two more which differ.
Claim 31 recites the poly glucoside is soluble or dispersible in water or the fouling control composition.  Since the prior art teaches both the claimed alkyl poly glucoside / glycoside and the claimed fouling control agents in the claimed solvent the reference meets the limitations of claim 31.   Similarly the composition is capable of the recited intended use of the claims for the various water systems.
A reference disclosure can anticipate a claim even if the reference does not describe "the limitations arranged or combined as in the claim, if a person of skill in the art, reading the reference, would ‘at once envisage’ the claimed arrangement or combination." Kennametal, Inc. v. Ingersoll Cutting Tool Co., 780 F.3d 1376, 1381, 114 USPQ2d 1250, 1254 (Fed. Cir. 2015) (quoting In re Petering, 301 F.2d 676, 681(CCPA 1962)). 
See MPEP 2144.05(I): "In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)"
The examiner notes that many additives are multi-functional  As such if an additive is defined in the instant specification and names various species of chemicals, for purposes of examination those species are deemed to meet the claimed additive functionality as they are the same chemical regardless of what functionality may expressly be recited in the reference.
Where the claims recite “and/or” only one is required though more than one may be present (for example instant claims 39 and 41)
The above claim interpretation and introduction are expressly incorporated into each and every rejection below as though fully set forth therein.
Claim(s) 23-24, 26, 28-34, and 43 is/are rejected under 35 U.S.C. 102(a)(1)(2) as being anticipated by Pedersen et al (US 2012/0071438)
Regarding Claims 23-24, 26, 28-34, and 43
Pedersen et al (US 2012/0071438) discloses an antimicrobial composition comprising a cationic active ingredient in a range of 0.5 to 20 wt.%  a quaternized sugar derived surfactant in an amount of 0.2 to 50 wt.% a foam boosting surfactant in an amount of 0.2 to 18 wt.%  (Abstract) (meeting the limitation for a fouling control composition agent and for a surfactant or claim 41 and foam agent of claim 34)
The quaternized sugar surfactant includes poly quaternary functionalized alkyl poly glycosides that are cationic [0054-0055] (meeting the limitation of claim 23 for a cationic alkyl poly glycoside)
Such as:

    PNG
    media_image8.png
    480
    979
    media_image8.png
    Greyscale

R is alkyl 6-12 carbons and n is 4-6 [0056]  This formula meets the limitation for a cationic alkyl poly glycoside of claims (disclosing with sufficient specificity as to readily enable one of ordinary skill in the art at the time of filing the invention to envisage said claimed alkyl poly glycosides)

    PNG
    media_image9.png
    762
    546
    media_image9.png
    Greyscale
(meeting and overlapping the range of the claims i.e. R1 C6 and R2 n=1 282.477 is molar mass approx.)
The quaternary functionalized alkyl poly glycoside includes commercially available produces from the Poly Suga Quat services from Colonial chemical [0056] such as Suga Quat 1212, 1210 and 1218 C12 quaternary functionalized alkyl poly glycosides and those of US 7,084,129 and US 7,507,399  [0058] (being those set forth in the instant specification at P14)
The composition may comprise optional additives and water or suitable diluent [0009]  (meeting claims 11 and 12 for carrier of water or organic solvent)
The composition may be a concentrate [0038] the composition may be a solid liquid or gel [0082] (meeting claim 21) 
It may be used in solution (meeting claim 11) at concentrations of: 

    PNG
    media_image10.png
    170
    495
    media_image10.png
    Greyscale
(overlapping the range of claim 23) 
The composition may have a pH of 7 to 12 [0040] (within the range of claim 21) and readily enabling one of ordinary skill in the art at the time of filing the invention to envisage the claimed range.
The cationic actives include quaternary ammonium groups and include n alkyl dimethyl benzyl ammonium chloride, (meeting the limitation for a corrosion inhibitor of the claims)and poly hexamethylene guanide, salt biguanide, substituted biguanide [0049]etc. [0048]0049]  (meeting the limitation for a single quaternary compound and for a polymeric biguanide of claims 37-38) and biguanide, substituted biguanide derivatives, salts of quaternary ammonium compounds (Claim 4 reference) (meeting the limitation for a corrosion inhibitor of the claims)
The quaternized sugar surfactant includes poly quaternary functionalized alkyl poly glycosides that are cationic [0054-0055] Such as:

    PNG
    media_image8.png
    480
    979
    media_image8.png
    Greyscale

R is alkyl 6-12 carbons and n is 4-6 [0056] 
This formula meets the limitation for a cationic alkyl poly glycoside of claims 1-2, 4, 6-8, 10 (disclosing with sufficient specificity as to readily enable one of ordinary skill in the art at the time of filing the invention said claimed alkyl poly glycosides)





    PNG
    media_image9.png
    762
    546
    media_image9.png
    Greyscale
(meeting claims 2-8 and 10)
The quaternary functionalized alkyl poly glycoside includes commercially available produces from the Poly Suga Quat services from Colonial chemical [0056] such as Suga Quat 1212, 1210 and 12018 C12 quaternary functionalized alkyl polyglycosides and those of US 7,084,129 and US 7,507,399  [0058] (being those set forth in the instant specification at P16)
The foam boosting surfactants include nonionic, anionic and amphoteric (meeting claims 1 for a fouling control agent and claim 19)
nonionic alkyl amine oxide, alkyl ether amine oxide, alkyl ether diamine, alkyl alcohol alkoxylate, aryl alcohol alkoxylate, block non-ionic copolymer, etheric nonionic copolymer, alkanolamine and poly ethoxylate glycerol esters, alkyl amine oxide, alkyl ether amine oxide, [0064-0065 (meeting the limitation for an oxidant of claim 40) [0064] or 
amphoteric foam boosting surfactants such as imidazoline, imidazoline derivative, (meeting the limitation of claim36 for an imidazoline compound) isethionate, betaine derivatives, amphoacetate derivatives [0068] 
anionic foam boosting surfactants such as sarcosine derivatives, succinic acid derivatives, carboxylate alcohol, alkyl sulfate, alkyl ether sulfate, sulfonic acid derivatives diphenyl sulfonate derivates, alky poly glucoside sulfonate, etc. [0069] cationic boosting surfactants include quaternized poly saccharide, alkyl poly saccharide, alkoxylate amine, alkoxylate ether amine, phosphor-lipid and derivatives [0070] (a corrosion inhibitor, an anti-foulant a single quaternary compound of the instant claims)
The carrier includes water or other diluent such as propylene glycol, glycerol, alcohols and mixtures [0071-0073] (meeting claim 12 and 13-14)
Additional functional materials include those which provide a beneficial property for example disinfectants, sanitizers, dyes, thickening or gelling agents perfume [0075] Complexing agents chelators and sequestrants such as amino carboxylates or salts like ethylene diamine tetra acetic acid phosphonates, etc. [0087]
Adjuvants include solvents and penetrating agents, glycerin, sorbitan, esters polyquats, preservatives, (meeting claim 17)glycols, preservatives, chelators, pH additives, pigments or dyes [0079] (meeting claim 20)
The Complexing Agent Chelator and Sequestrants include sodium pyrophosphate, tripolyphosphate and include both polymeric and small molecule complexing agents such as acids or salts of ethylene diamine tetra acetic acid, etc. [0078] 
The composition may comprise additional functional materials including those for use in other applications.  [0075] The composition may comprise fragrances such as aldehydes and cinnamaldehydes [0077] (meeting claim 40)
The composition is dispersible in aqueous solutions [0075][0082][0087][0075][0112][0008] (meeting claim 11) 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir.1990)  “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)
Regarding Claim 39 while the reference does teach an acid the examiner notes that the instant claim language is drafted such that no acid is required as a preservative is taught by the prior art and claim 39 recites and/or.
Claim(s) 31-32 is/are alternatively rejected under 35 U.S.C. 102(a)(1)(2) as being anticipated by Pedersen et al (US 2012/0071438) as applied to claims 23-24, 26, 28-30, 31-32, 33-34, and 43  above alternatively as evidenced by Poly Suga Quat CCL Colonial Chemical.
Regarding Claims 31-32:
Regarding Claims 31-32: as further evidenced by Poly Suga Quat CCI – Colonial Chemical.  Pederson discloses the limitations above set forth.  Pederson discloses the limitations above set forth.  Pederson discloses composition comprising Suga Quat L1210

    PNG
    media_image11.png
    433
    509
    media_image11.png
    Greyscale
(meeting the atomic weight of claim 31 with the lauryl group = C12 group and meting the formula of claim 32 with the lauryl group)

Claim(s) 25, 27, 35-41, 42, 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pedersen et al (US 2012/0071438) as applied to claims 23-24, 26, 28-34, and 43 above
Regarding Claim 42:
Pedersen et al  discloses the limitations above set forth.  The composition may have a pH of 7 to 12 [0040] (overlapping the range of claim 42) 
Regarding Claims 35-41 and 44:
Pedersen et al  discloses the limitations above set forth.  Pedersen et al (US 2012/0071438) discloses an antimicrobial composition comprising a cationic active ingredient in a range of 0.5 to 20 wt.%  a quaternized sugar derived surfactant in an amount of 0.2 to 50 wt.% a foam boosting surfactant in an amount of 0.2 to 18 wt.%  (Abstract)  The quaternized sugar derived surfactant poly glycoside is in an amount of about 0.2 to 50 % or 0.5 to 12 % of a dilutable concentrate [0051] or 50 ppm to about 250 ppm or 50 pm to about 500 ppm of the use solution composition [0052] (overlapping the claimed ranges)
The composition may include any number of adjuvants in ranges of 0.2 to about 20 wt.%.  [0079]  See also Tables 1-6 Thereby overlapping the claimed ranges.  
Regarding Claims 25 and 27:
Pederson discloses cationic alkyl poly glucoside with alkyl polyglucoside and sugar back bone and is poly quaternary functionalized [0055]  such as with N+(CH3)n groups (see formula of reference [0055-0058]
The below structure is representative of an alkyl poly glucoside:

    PNG
    media_image12.png
    265
    345
    media_image12.png
    Greyscale
is representative of an alkyl poly glucoside thereby encompassing the formula of claims 25 and 27
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 23-44 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of copending Application No. 17448132 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both applications claim the same cationic alkyl, polygylcoside having the same chemical formula along with an additional chemical agent such as those meeting the corrosion inhibitor of the instant claims wherein the fouling control composition agent of the instant application includes the corrosion control agents (see instant specification) and the copending also includes additional fouling control agents.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Upon further search and consideration relevant prior art has been identified.
Corrected obviousness double patenting rejections are above recited.
Conclusion
See PTO 892 accompanying this office action for relevant prior art teaching various alkyl polyglucoside cation compositions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA HL WEISS whose telephone number is (571)270-7057. The examiner can normally be reached M-Thur 830 am-700 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C Singh can be reached on (571) 272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAMELA H WEISS/Primary Examiner, Art Unit 1771